 598DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalUnion No. 953,TextileWorkers Union ofAmerica,AFL-CIO (Visinet Mill,Bemis Company,Inc.)andHelen Sellers.Case 14-CB-1991April 5, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDKENNEDYOn November 27, 1970, Trial Examiner James F.Foley issued his Decision in the above-entitled case,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board had delegated 'tspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, and hereby ordersthatRespondent, Local Union No. 953, TextileWorkers Union of America, AFL-CIO, St. Louis,Missouri, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner'srecommended Order.MEMBER FANNING, dissenting:Iwould dismiss the complaint in its entirety for thereasons set out in the dissent toInternational Molders'and Allied Workers Union, Local No. 125, AFL-CIO(Blackhawk Tanning Co, Inc.),178 NLRB No. 25.In addition to imposing fines, Respondent barred the four membersinvolved herein from representing it in any capacity for 5 years Thelegality of this latter action by Respondent is not in issue in the presentcaseMember Kennedy therefore neither adopts nor passes on the meritsof so much of the Trial Examiner's Decision as implies that in any eventthat kind of union action would not support a violation of the ActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES F. FOLEY, Trial Examiner: This case, 14-CB-1991,was brought before the National Labor Relations Board(herein called the Board) under Section 10(b) of theNational Labor Relations Act, as amended (herein calledthe Act), 61 Stat. 136, 76 Stat. 579, against Local Union No.953, Textile Workers Union of America, AFL-CIO, (hereincalledRespondent and Respondent Local 953), by acomplaint issued July 7, 1970, and answer filed July 14,1970. The complaint is premised on a charge filed February26, 1970, and an amended charge filed March 31, 1970, byHelen Sellers, an individual.Itisalleged in the complaint that Respondent, inviolation of Section 8(b)(1)(A) of the Act, is restraining andcoercing employees of Visinet Mill, Bemis Bag Company,Inc.,St.Louis,Missouri (herein called Visinet Mill), byimposing, on or about March 6, 1970, on employees HelenSellers,Katherine Larcom, Wanda Millikan, and RobertKitchell, fines in the amounts of $100, $100, $100, and $50,respectively, because these employees engaged in organiza-tional activities on behalf of the International Union ofDistrict 50, Allied and Technical Workers of the UnitedStates and Canada (herein District 50) Respondent deniesthis allegation of illegal conduct in the complaint.A hearing on the complaint and answer was held beforeme on September 16, 1970, in St. Louis, Missouri. Theparties were afforded an opportunity to present evidence,make oral argument, and file briefs. Briefs were filed byGeneral Counsel and Respondent after the close of thehearing.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF VISINET MILLVisinetMill, a Missouri corporation with its principaloffice located at 2400 South Second Street, St. Louis,Missouri, is, and has been, engaged in the manufacture anddistribution of woven paper bags, plastic mesh bags, andrelated productsat itsnull located at 2400 South SecondStreet,St.Louis,Missouri.During the year endingDecember 31, 1969, it manufactured and sold at this millproducts valued in excess of $ 50,000 which it shippeddirectly to points located outside of the State of Missouri.VisinetMill is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and assumption ofjurisdiction will effectuate the purposes of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent and District 50 are labor organizationswithin the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssueOn March 9, 1970, Respondent, the collective-bargainingrepresentative of employees of Visinet Mill, fined HelenSellers,an employee of Visinet Mill and a member ofRespondent, $100 and barred her from serving in any official189 NLRB No. 87 LOCAL 953, TEXTILEWORKERS UNIONcapacity as a representative of Respondent for a period of 5years from March 9, 1970, for the alleged conduct of dualunionism, and making false and slanderous statementsabout Respondent and its officers and agents for thepurpose of discrediting it. On March 20, 1970, Respondenttook the same action against Katherine Larcom andWanda Millikan, employees of Visinet Mill and membersofRespondent, for the same reasons. On this date,Respondent, for the same reasons, took the same actionagainst Robert Kitchell, an employee of Visinet Mill and,according to Respondent, one of its members. Kitchell wasfined $ 50 instead of $100. General Counsel contends he wasnot a member of Respondent when he was fined.'The question is whether Respondent violated Section8(b)(1)(A)of the Act when it fined Sellers, Larcom,Millikan, and Kitchell.B.Background EvidenceRespondent Textile Workers (hereinafter referred to asRespondent) had a collective-bargaining contract withVisinetMill for the period June 3, 1967, to June 3, 1970.This contract had an agency shop provision which providedthat employees could be members of the Union and payunion initiation fees, monthly dues, and other assessments,or nonmembers who paid service fees to the Union inamounts equal to the Union's regular initiation fee andmonthly dues. Nonmembers did not pay assessments orother financial payments to the Union or have any otherobligation to the Union. This contract was replaced by acollective-bargaining contract for the period June 1, 1970,to June 2, 1973. There is no evidence that this agency shopprovision of the new contract varies from the agency shopprovision of the prior contract.The Textile Workers Union of America, AFL-CIO, iscomprised of an international union, herein called Interna-tionalUnion, joint boards affiliated with InternationalUnion (herein called Joint Boards jointly, and Joint Boardseverally), and locals affiliated with Joint Boards (hereincalledLocals jointly and Local severally). RespondentLocal 953 is affiliated with the St. Louis Joint Board, andthe latter is affiliated with International Union Under theConstitution of the International Union, the Bylaws of theSt.Louis Joint Board and the Bylaws of Respondent,Respondent has authority to discipline its members, andthe members disciplined have the right of appeal to the St.Louis Joint Board, and then to the International Union.The executive board of Respondent, the executive board ofSt.Louis Joint Board, and the executive council ofInternational Union act in disciplinary actions on behalf ofRespondent, St. Louis Joint Board, and InternationalUnion respectively.Members of Respondent may be disciplined by Respon-dent for violations of the Constitution of the InternationalUnion, a decision of Respondent or the St. Louis JointBoard, or for dishonesty, misconduct or conduct detrimen-tal to the welfare of the International Union, St. Louis JointBoard and other Joint Boards, and Respondent and otherlocals. The discipline includes a fine, removal from office,1GeneralCounsel'smotion at the hearing for leave to amend thecomplaint, by adding an allegation that Kitchell was not a member ofRespondent but paid Respondent a service fee as permitted by the599disqualification from running for office, or suspension orexpulsion from membership.Disciplinary action by Respondent is initiated by thefiling of charges with the recording secretary of Respon-dent. By registered mail to the charged member's last knownaddress, the recording secretary transmits a copy of thecharges to the member charged along with notice ofopportunity to appear before the executive board in ahearing on the charges to be held not less than a week afterthe date of the notice. If the charged member receives therequired notice, the hearing on the charges may be heldeven though he or shefailsto appear at the hearing. Theexecutive board determines the disciplinary action to betaken after the hearing on the charges. As stated, themember disciplined then has the opportunity to appeal theexecutive board's action to the executive board of the St.Louis Joint Board. He has a final appeal to the executivecouncil of International Union from the action of theexecutive board of the St. Louis Joint Board.C.Respondent's Alleged Illegal Conduct to HelenSellersIn a letterto Helen Sellers dated March 9, 1970, signed byBettyMoss, recording secretary of Respondent, Respon-dent informedSellers asfollows:You were charged February 27, 1970 by the Officers ofLocal 953, TWUA AFL-CIO with conduct detrimentalto the organization. After proper notice to you, ahearing was held by the Executive Board of Local 953,TWUA AFL-CIO in accordance with the InternationalConstitution and the By-laws of the Local. After duedeliberation at the hearing held March 6, 1970 you werefound guilty of Acts harmful to the organization asfollows:(1) Engaging yourself in dual unionism.a.Inviting representative of an antagonisticunion(District 50 UnitedMine Workers) intoyour home for the purpose of promoting thewelfare of District 50 at the expense of Local 953TWUA AFL-CIO.b.Signing a card authorizing District 50 to actas your representative.cTaking District 50 cards for the purpose ofinfluencing others to abandon Local 953 ofTWUA AFL-CIO.(2)Making false statements pertaining to the LaborAgreement and the Textile Workers Union of Americawith the express purpose of casting discredit on theorganization to which you belong-TWUA AFL-CIO.In view of the foregoing you are hereby:(1) Barred from serving in any official capacity as arepresentative of Local 953 TWUA AFL-CIO includ-ing but not limited to holding officeas anOfficer orSteward for a period of five years from this date.(2)A Fine of $100 due and payable immediatelyupon receipt of this notice to the Financial Secretary ofLocal 953, TWUA AFL-CIO, Maxine Crain, 1601South Broadway, St. Louis, Mo. 63104.. .collective-bargaining contract between Respondent and Visinet Mill, wasgrantedRespondent's motion for leave to amend its answer by adding adenial of the new allegation in the complaint was also granted 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a letterdated February 27, 1970, and signed byWaunitaWuertz, president of Respondent, JamesW.Taylor, vice president of Respondent, and Maxine Crain,financial secretary of Respondent, Sellers was informedthat she had been charged with conduct detrimental toRespondent, and in accordance with the bylaws andconstitution of Respondent and the Textile Workers Unionof America, AFL-CIO, she was requested to appear beforeRespondent's executive board in a hearing on the charge at4:30 p.m., Friday March 6, 1970. The hearing was held asscheduled, but Sellers did not appear. At the hearing, theexecutive board heard members of Respondent state thatSellers invited District 50 representatives to meet with herand other employees at her home, and she and otheremployees met with District 50 representatives at her homeon February 6 and 11, 1970. They also heard that at thesecond meeting Sellers and other employees made dispar-aging statements about Waunita Wuertz, as president ofRespondent, the collective-bargaining contract betweenRespondent and Vismet Mill, and the benefits receivedunder the contract, and Sellers compared the insurancebenefits the employees received as members of Respondentwith the benefits of an insurance program she had in herpossession, and that a District 50 representative stated thatif they selected District 50 to represent them they would notlose any benefits they were receiving under the contractbetween Respondent and District 50, and he passed outauthorization cards, which were signed and returned to himby some of those present, and he gave additional cards tosome of those present for them to solicit signatures on TheDistrict 50 representative told them not to pass out thecards in the plant during working hours. Charles Sallee,business agent of the executive board of Respondent and ofthe executive board of the St. Louis Joint Board, summedup what was stated by the members who were present at theFebruary 6 and 11, 1970, meetings at Sellers' apartment andrecommended the discipline Sellers should receive Salleewas not a member of the executive board. The executiveboard found that Sellers engaged in the conduct set out in2 It is undisputed that he was International Representative Bolen ofDistrict 50lAs stated the expiration date was June 3, 1970 The period duringwhich a petition can be filed by an out union is the 30-day period between90 days and 60 days before the expiration of the contractLeonardWholesaleMeats, Inc,136NLRB 1000 The period is identified as theinsulated periodWith respect to the contract between Respondent andVisinetMill it was the30 days between March 3, 1970. and April 3, 1970There were in excess of 500 employees in the unit Authorization cardsfrom 30 percent of the employees in the unit must support the petition4 Johanna Harms and Presch gave testimony to Respondent's executiveboard on March 6, 1970, of what occurred at the first meeting at Sellers'apartment`>Rocket and Harms reported to the executive board on March 6 whatoccurred at the second meeting Respondent held two sessions of a regularmeeting on March 9, 1970, one at 12 30 p m and one at 3 30 p m Twosessions were held so that members on different shifts at Vismet Mill couldattend President Wuertz presided at both sessions At the first session, shestated that some of their members had contacted another union, and it wasthe understanding that they did not like the president She stated that ifthey were unhappy with what was being done they should try to changewhat was being done, and that she was also unhappy but was doing thebest she could She talked about what the members would be giving up ifthey went to another union She said that she was ashamed of memberstrying to destroy Respondent, and did not intend that another union wouldcome in and take over Business Agent Sallee asked the members to makeRespondent's letter to Sellers dated March 9, 1970, anddetermined she should be disciplined as stated in this letter.Sellers testified at the hearing before me that on February3, 1970,she saw a gentleman wearing a District 50 badge inthe parking lot of Visinet Mill, and offered him herapartment as a meeting place.He was obviously organizingfor District 50 or at least seeing what the possibilities werefor an organizational campaign.2On February 4, 1970,Bolen came to the door of her apartment, brought her to theautomobile he came in, and introduced her to District 50International Representative Ring who was in the automo-bile. Sellers had a conversation with Bolen and Ring at theautomobile.Ring asked her when the contract betweenRespondent and Visinet Mill expired. He explained to herthat there was a certain period of time, not less than 30days, before a contract expired during which a union mayfile a petition with the Board seeking to replace the unionhaving the contract with the employer.3 They agreed on thedate of Friday, February 6, 1970, for thefirstmeeting atSellers' home (an apartment). The meeting was held on thisdate. Sellers was ill with a cold in bed, but the meeting washeld in the living room of her three room apartment, andaccess to it was through her bedroom. The entrance to theapartment was to the kitchen. The bedroom was betweenthe kitchen and the living room. She did not hear what wassaid at the meeting as drapes separated her bedroom fromthe living room. She testified that employeesWandaMillikan,Katherine Larcom, Robert Mitchell, AudreyShanks, Pauline Smith, and another gentleman attendedthemeeting.Other evidence discloses he was GeorgePresch.4 Sellers testified that District 50's InternationalRepresentativesBolen,Ring and Morgan were also present.She testified that present at the second meeting were she,Millikan, Larcom, Mitchell, Harms, a lady from the dayshift, and District 50's International Representatives Ringand Morgan. Other evidence discloses that the other ladywas Mary Rocket.5Sellers talked to the employees present at the secondmeeting in her apartment. She was not ill and heardeverything said openly. She testified on cross-examinationnotes of whattheywanted in the contract proposal to be negotiated for anew contract He asked members to take note of the pledge given by newmembers to support Respondent,and to be strong and stand together atthe end of the collective bargaining contract He referred to District 50 as alabor organization that capitalized on the misfortune of other labororganizationsHe referred to employees represented by District 50 thatwere formerly represented by Respondent, and claimed that District 50'scontractwith their employer did not compare with the contractRespondent had with Vismet Mill He stated that it had been reported thatHelen Sellers had had meetings set up in her home, that five or sixmembers had knowledge of the meetings President Wuertz stated thatmembers Audrey Shanks and Katherine Larcom were involved withDistrict 50At the second session President Wuertz stated to those presentthat one of the problems Respondent had to consider was the reaching ofsome members for another union and that Respondent intended to stopthem with the members' help Business Agent Sallee told the members thatDistrict 50 was threatening Respondent by efforts to organize companieshaving contracts with Respondent He told the members to tell District 50to get lost,and to organize the unorganized Sallee referred to the District50 February6meeting in Sellers' apartmentHe said that five or sixmembers had seen what happenedWuertz talked about Respondent'smembers who were involved with District 50, and stated that membersAudrey Shanks and Katherine Larcom, along with Sellers, were involvedWuertz also stated that the members had a strong feeling that some actionshould be taken against any member found guilty of destroying theirUnion LOCAL 953, TEXTILEWORKERS UNIONthat she spoke against President Wuertz of Respondent.She said she was not a good president except for specialpeople, and did not process grievances fairly.6 She also saidthat insurance programs and programs bargained for byRespondent were no good. When talking about theinsurance program she produced a document containing aninsuranceprogram and said it was better than the one theemployees had. She denied she said that prescriptions werenot filled at stores of the St. Louis Joint Board at wholesaleprices, but heardsomeonesay that prescriptions and otherdrugs could be obtained more reasonably at the JointBoard stores, but heard others say that they cost just asmuch at the Joint Board stores as they did in the openmarket.Sellers also admitted she said Respondent hadnever done anything for her. Sellers testified she neverattempted to cancel or withdraw from her membership intheUnion, or appeal the executive board's decision ofMarch 9, 1970, although she knew she could appeal.Sellers testified that she signed a District 50 card at thesecondmeeting.She received it from InternationalRepresentative Morgan. The card she signed was receivedin evidence. It is stated on the card that the signer requestsand accepts membership in District 50 and of his or herown free will authorize District 50 to act as representativeor agent for collective-bargaining purposes. She returnedthe signed card to Morgan. She saw Millikan, Larcom, andKitchell sign cards. Their testimony discloses they signedcards, and like Sellers, returned them to Morgan. At thetime Morgan passed out the cards he said they were not forDistrict 50 but for the Board, and if cards were signed by 50percent of the employees they could get an election andvote the way they wished.Morgan testified that at the second meeting he passed outcards and said that if enough people signed them District 50would file a petition with the Board to get an election atwhich District 50 could be selected to represent them if itreceived 1 percent over 50 percent of the votes cast. Morganalso testified that in addition to the cards signed andreturned to him he passed out cards to some of thosepresent for them to solicit other employees to sign them.?Morgan also testified that at the first meeting there wasasked the question how you go about changing unions, andone of the District 50 representatives said that a certainnumber of cards had to be signed to support a petition tothe Board for an election. He testified that at this meetingInternational Representative Ring asked for a copy of thecontract between Respondent and Visinet Mill to find outits expiration date.On or about March 21, 1970, employees Millikan andLarcom, who had attended the February 6 and 11meetingsat Sellers' apartment, received from Respondent identicallettersdatedMarch 20, 1970, signed by Maxine Cram,financialsecretary and acting recording secretary. Theseletters are identical with the letter dated March 9, 1970, andsigned by Recording Secretary Moss, sent to Sellers(supra)except that the date stated therein that they were charged6 Sellerswas not satisfiedwith the waya grievance she filed wasprocessed by Respondent.7Sellers,Millikan,Larcom, andKitchell testifiedtheyreceivedadditional cards from Morgan.Millikan,Larcom,and Kitchell testifiedtheypassed them out to other employees,and told them as they passedthem out theywere for an election.I creditthis testimony601with conduct detrimental to the welfare of Respondent isMarch 11, 1970, and the date the hearing was held on thecharge is stated as March 19, 1970, and subparagraph 1(a)in Sellers' letter which referred to Sellers' inviting District50 to use her home to promote its welfare is not included.8Millikan and Larcom were notified in the letters datedMarch 20, 1970, that they were found guilty of the chargeand barred from holding office for 5 years and fined $100.On or about March 12, 1970, Larcom and Millikan receivedletters datedMarch 11, 1970, from Respondent signed byPresidentWuertz, Vice President Taylor and FinancialSecretary Crain, in which they were notified that they werechargedwith conduct detrimental to the welfare ofRespondent, and requested to appear at a hearing on thecharge before Respondent's executive board on March 19,1970.On or about March 21, 1970, Kitchell, who also attendedtheFebruary 6 and 11 meetings in Sellers' apartment,received from Respondent a letter identical with the lettersdatedMarch 20, 1970, received by Larcom and Millkan,with the exception that he was notified that the fine was $ 50.Larcom and Millikan were each fined $100. Kitchellreceived a letter dated March 11, 1970, in which he, likeLarcom and Millikan, was charged with conduct detrimen-tal to the welfare of Respondent, and was requested toappear at an executive board hearing on the charge onMarch 19, 1970.The executive board hearing was held on March 19 asscheduled.The evidence presented to the board at itshearing on March 6 regarding the February 6 and 11meetings in Sellers' apartment was reviewed. Larcom,Millikan, and Kitchell did not attend the hearing. As stated,Johanna Harms who attended both meetings in Sellers'apartment reported . what occurred at those meetings.Harms' testimony before me and the minutes of theexecutive board meetings contain no reference to District50'sMorgan statements at the second meeting regardingthe purpose behind the signing of District 50 cards, and thenecessityof filing a timely petition for an electionsupported by a required number of signed authorizationcards as the means by which the employees could obtain anelection in which to express their decision to replace or notreplace Respondent as bargaining representative. AnnavereTurner, a member of Respondent's executive board whowas present at both the March 6 and 19 executive boardhearings testified in the hearing before me what she heardat both hearings. Her testimony in general discloses that theboard heard substantially what occurred at the February 6and 11 meetings in Sellers' apartment with the exception ofwhat the District 50 representative said about the purposeof the cards and the filing of the petition.9 Turner testifiedin the hearing before me that at the March 19 hearingbefore the executive board she told that board that in 1970Larcom said to her in the plant that Wuertz only fights forwhom she likes, and that the officers were a bunch ofB Sellers was theonly one whoinvited District50 touse her apartmentfor meetings.9The minutesof Respondent's regular meetingon February 9, 1970,which are inevidence disclose that Respondent was aware that District 50was attempting to replace Respondent as bargaining representative. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrooks.On cross-examinationshe testified that Larcommade these statementsclose to July 1970.10Kitchell testified before me that when he was employedon February 10, 1969, he signed checkoff application, andan application formembership in Respondent. Theapplication included an authorization to pay the initiationfee.When he had paid theinitiationfee about 2 monthslater, he received from Respondent a membership card for1969. He did not recall whether he received it from the shopstewardor it was clipped to his timecard. When he beganemployment with Visinet Mill he did not know of anemployee who was not a member. He did not know of anywhen he testified.He took the membership oath atRespondent's regular meetingon June 3, 1970. This was thefirst meetingof Respondent he ever attended. He received amembership card for 1970 shortly after he was sworn as amember. He tore up this card. There is no evidence thatKitchell informed Respondent he tore up this card. Oncross-examination Kitchell testified he thought he was amember after he signed the forms when he beganemployment in February 1969 contrary to his testimony ondirect that he did not know. As I have previously found,Kitchell attended the February 6 and 11, 1970, meetings atSellers'home,signed a District 50 card and receivedadditionalDistrict 50 cards to solicit signatures on, andpassed them out. At the meetings he said Respondent wasnot a goodunion,and he criticized its medical program.Larcom and Millikan voiced disapproval of Respondent asa union, and expressed the opinion the employees needed achange.Millikan,Larcom, and Kitchell testified they did notresignor attempt to resign from the membership ofRespondent, or appeal the disciplinary actions of Respon-dent's executive board against them. There is no evidencethat Sellers,Larcom, Millikan, and Kitchell have paid thefinesor have made any attempt to do so, or thatRespondent has attempted to collect thefines, or has takenany disciplinary action againstSellers,Larcom, Millikan,and Kitchell for their failure to pay them.Icredit the testimony of Sellers and Morgan of whatoccurred at the February 6 and 11, 1970, meetings inSellers'apartment and Sellers' testimony of her February 3meeting with District 50'sBolen,and her February 4meeting withBolen and District 50'sRing. I reach thisconclusion of fact after evaluation of the testimony in thecontext of the record as a whole.Analysis, Findings of Fact and Conclusions ofLawThe only issue is whether Respondent violated Section8(b)(1)(A) of the Act by fining employees Sellers, Larcom,Millikan, and Kitchell of Visinet Mill, the employer withwhich it had a collective-bargaining contract at the time it10 1 do not credit Turner's testimony that she said to the executiveboard at the March 19 meeting what she testified in the hearing before mewhat Larcom had said to her in the plant about Wuertz and the otherofficers of Respondent,in view of her testimony,Larcomsaid to her closeto July1970 If she said them at that time,Turner obviouslycould notreport them to the executiveboardat the March 19 hearing11SeeMachinistsLodge No 405 (TheBoeing Co),185 NLRB No. 23, 75LRRM 1004.12Respondent could not produce Kitchell's 1969 membership card, asimposed the fines. It is undisputed that Sellers, Larcom, andMillikan were members of Respondent at the time the fineswere imposed. General Counsel contends Kitchell was nota member when he was fined and Respondent contends hewas. If Kitchell was not a member the fine imposed on himis illegalirrespective of the nature of his conduct as theprovisoto Section 8(b)(1)(A), exempting its application toconduct that is a union's action regulating its internalaffairs except where the exemption would be in conflictwith statutory public policy, affords Respondent noprotection."On the testimony of Kitchell, General Counsel's witness,I find and conclude that he was a member of Respondentwhen he was disciplined on March 20, 1970. He signed acheckoff authorization which included an authorization topay Respondent's initiation fee and an application formembership on February 10, 1969, the first day of hisemployment with Visinet Mill. On the first day of hisemployment he did not know of any employee of VisinetMill who was not a union member, and at the time hetestified he still did not know of any employee who was nota union member. He finished paying the Respondent'sinitiation fee about 2 months after February 10, 1969, andshortly thereafter received a membership card. He receivedit from a shop steward or it was clipped to his time card. Hekept this membership card, and did not destroy it althoughhe could not recall where it was at the time he testifiedbefore me.12 Kitchell testified on direct examination he didnot know if he was a member, but on cross-examination hetestified he thought he was a member. He was not sworn inas a member until June 3, 1970 at a regular meeting. But henever attended a meeting until he attended the June 3meeting. There is no evidence that taking the membershipoath is a condition precedent to membership. There is noevidence that discloses why he took the membership oathincluding the pledge of loyalty to Respondent if he did notintend to be a member and was not a member. He receiveda membership card for 1970 shortly after June 3, 1970 whenhe took the oath. He testified he tore up this card, but thereis no evidence that he informed Respondent he tore up thecard. On this evidence, I find Kitchell was a member.There is no evidence that the membership Kitchell held in1969 was withdrawn prior to or on March 20, 1970, or thatKitchell had withdrawn from union membership or wasexpelled or suspended from it by March 20, 1970.General Counsel appears to argue that since the servicefee that a nonmember is required to pay under the agencyshop provision of the contract between Respondent andVisinetMill is equal to the amount of monthly dues and theinitiation fee, no weight can be given to his checkoffauthorization of monthly dues and the initiation fee asevidence of union membership because Respondent did notpresent independent evidence that Kitchell intended toKitchell,General Counsel'switness,and not Respondent'shad been inpossessionof the card andcould not recall where it was Kitchell testifiedas GeneralCounsel'switness that he received the 1969 membership cardbut didnot know where it was. I find no meritinGeneral Counsel'scontention that no weight can be given to Kitchell's testimonythat he hada 1969 membershipcard because it was Respondent's burden to producethe card On this record the best evidence available is Kitchell's testimonyGeneralCounselseeks to impeach his own witness LOCAL 953,TEXTILE WORKERS UNION603authorize the checkoff of union dues and the unioninitiationfee, and did not intend to merely authorize thecheckoff of the service fee Respondent charged nonmem-bers. I find that the authorization for checkoff of the duesand fee on this record are evidence, although alone notconclusive, that Kitchell was a member when disciplined.General Counsel presented no evidence, direct or indirect,that in authorizing Respondent checkoff of Respondent'smonthly dues and the Respondent's initiation fee, Kitchellas a nonmember, or an employee who did not intend tobecome a member, only intended to authorize the checkoffof the service fee. The burden was on General Counsel tofurnish evidence that what Kitchell did was not what heappeared to be doing. It was not the burden of Respondentto show by independent evidence that what Kitchell didwas what he appeared to be doing and was not doingsomething else.The evidence shows that Sellers, Larcom, Milhkan, andKitchell were notified they were fined, and barred fromrepresenting Respondent in any capacity for 5 years,13 forsigning cards authorizingDistrict50 to act as theircollective-bargainingrepresentative,takingadditionalDistrict 50 authorization cards to have other employeessign them, and by makingfalsestatements pertaining to thecontract between Respondent and Visinet Mill, and to theRespondent, for the purpose of discrediting Respondent.Sellers was also informed she was disciplined for engagingin dual unionism by inviting District 50 representatives touse her home to promote District 50 at the expense ofRespondent.The evidence shows, and I find, that Sellers, Larcom,Millikan, and Kitchell, on February, 1970, signed District50 cards which were authorizations to District 50 to act astheir bargaining representative and applications for mem-bership in District 50, and on the same date acceptedadditional cards from District 50 for the purpose of havingother employees of Vismet Mill sign them, and did solicitother employees to sign them. I find that Sellers invitedDistrict 50 representatives to use her home for meetings tosolicit employees of Visinet Mill to replace Respondentwith District 50 as their bargaining representative. I findthat at the February 11 meeting Sellers spoke unfavorablyof PresidentWuertz of Respondent with respect to herwork as president of Respondent in the administration ofthe contract between Respondent and Visinet Mill, andSellers,Larcom, Millikan, and Kitchell at that meetingspoke unfavorably of the provisions of the collective-bargaining contract between Respondent and Visinet Milland benefits received under this contract, and of Respon-dent's adequacy as their bargaining representative.I find and conclude that the evidence of what transpiredat the February 6 and 11 meetings in Sellers' apartmentdiscloses that Sellers invitedDistrict50 to use herapartment for meetings, and she and other employees metthere with District 50 representatives to find a way toreplaceRespondent as their collective-bargaining repre-sentative. They signed District 50 cards and took additionalcards from Morgan of District 50 for other employees tosign afterthey inquired of the District 50representativeswhat steps had to be taken to replace Respondent withDistrict 50 as bargaining representative, and District 50'sMorgan told them that this could be done in an election inwhich District 50 received 51 percent of the votes theelection to be held by the Board after being requested to doso in a petition supported by a certain number ofauthorization cards filed within a 30-day period before theexpiration of the contractbetween RespondentVisinetMill.Ifind and conclude thatstatementsmade by Sellers,Larcom,Millikan,and Kitchell were expressions ofdissatisfaction by them with the provisions of the contractbetween Respondent and Visinet Mill which Respondentnegotiated and executed, with the benefits provided by thecontract, and with the way Respondent administered thecontract. I find nothing slanderous or false, within themeaning of these terms,in the statements made by Sellers,Larcom, Millikan, and Kitchell. They were fair commentswith respect to the contract, its provisions, the benefitsreceived under it, and the work of the collective-bargainingrepresentative in administering the contract, whether madein a meeting held by the Respondent or in an outsidemeeting to explore the means of replacing Respondent asbargaining representative.In both sessions of a regular meeting Respondent held onMarch 9, 1970, President Wuertz andBusinessAgent Salleereferred to the February 6 and 11 meetings held in Sellers'apartment.Wuertz stated that members were seeking outanother union to represent them, and that these membersshould be disciplined. Sallee remarked that District 50 wasthreatening Respondent by attempting to organize plantsalready organized instead of organizing the unorganized.He referred the members present to the pledge of loyalty toRespondent taken by new members. President Wuertzreferred to the remarks made about her at the February llmeeting in Sellers' apartment, and in connection with herreference to these remarks stated that she was doing thebest she could as president, but the way for members toremedy what was being done that was the subject of theircomplaints was to change this way of doing things byaction within their own union. Discipline was mentioned byWuertz only in connection with the efforts of Sellers andher associates to replace the Respondent as bargainingrepresentative.There is no probative evidence that theexecutive board was apprised of alleged slanderous andfalse statementsagainstRespondent at the March 6 andMarch 19 executive boardhearingsother than thestatementsmade at the February 11 meetingin Sellers'apartment.What was heard by the executive board onMarch 19 was largely a review of what it heard at itshearing on March 6.This evidence discloses, and I find, that the fines wereimposed atleast in substantialpart for the efforts ofSellers,Larcom, Millikan, and Kitchell to replace Respondent asbargaining representative. It was on the same day of themeeting, March 9, that Respondent informed Sellers of theisAs stated,the legality of the discipline of barring them fromand Assistants'Union of North America,AFL-CIO(Westvaco Corporation,representingRespondent for five years is not in issue UnderPrintingH & D Container Division),183 NLRB No 125, this union discipline ofSpecialties and Paper Products UnionNo 81,International Printing Pressmenmembers is not violative of the Act 604DECISIONSOF NATIONALLABOR RELATIONS BOARDdisciplinary action against her taken by its executive boardfollowing the hearing before it on March 6.The evidence also discloses, and I so find and concludethat the action taken by Sellers, Larcom, Millikan, andKitchell to replace Respondent as bargaining representa-tive was to give signed authorizations to District 50 to act astheir bargaining representative and to solicit other employ-ees of Visinet Mill to give signed authorizations to District50 to act as their bargaining representative to supportpetition for a certification election to be filed with theBoard by District 50 within the period of March 3, 1970, toApril 3, 1970, the 90-60-day period prior to the expirationdate of June 3, 1970, of Respondent's collective-bargainingcontract with Visinet Mill. The Board requires that thispetition be supported by authorization cards of 30 percentof the employees in the unit, and that it be filed within the90-60-day period prior to the expiration date of the in-union's collective-bargaining contract.14Section 8(bXl)(A) makes it a violation for a labororganization to restrain or coerce employees with respect totheir rights stated in Section 7 of the Act. One of theserights is the selection of a collective-bargaining representa-tive. The Board has held that a labor organization restrainsand coerces members with respect to their right to select abargaining representative in violation of Section 8(b)(1)(A)when it fines its members for filing a deauthorizationpetition or circulating it to obtain signatures on it or forsoliciting authorizations resulting in the timely filing of apetition for a certification election. The members ofRespondentwere fined for engaging in essential preliminarywork attendant on the timely filing of a petition with theBoard for a certification election. This conduct is the sameas the conduct the employees engaged in inPrintingSpecialties and Paper Products Union No. 81for which theywere fined by their union. The Board found that the unionviolated Section 8(b)(1)(A) of the Act by the fines. Underthe law established in that case, I find that Respondentviolated Section 8(b)(1)(A) of the Act by the fines. The factthat no petition was filed does not provide Respondent witha defense. The fines were imposed on March 9 and 20, 1970.The period within which to file did not expire until April 3,1970. Respondent's actions of March 9 and 20 could wellhave prevented the obtaining of the required number ofauthorizations to support a timely petition for a certifica-tion election.A contrary decision in this case would make meaninglessthe Board's decisions that employees or their representa-tives are protected from fines by unions of which they aremembers for filing timely petitions for deauthorization orcirculating the petitions, or for obtaining authorizations tosupport a timely petition for a certification election. TheBoard has decided that there is no merit to Respondent'sdefense that the fined employee should have exhausted the14 SeeLeonard Wholesale Meats, supra,and Sections 102.60 and 1J2.61of theBoard'sRules and Regulations,Serves 8, as amended, and Section101 17 of the Board's Statementof Procedure,Series 8, as amended15PrintingSpecialties and Paper Products Union, supra,InternationalMolders' and Allied Workers Union, Local No 125, AFL-CIO (BlackhawkTanningCo, Inc), 178 NLRB No. 25;United Lodge No.66, InternationalAssociationof Machinists and Aerospace Workers, AFL-CIO(SmithLee Co,Inc),182NLRB No. 129,AutomotiveSalesmen'sAssociation (A S A)remediesprovided by the constitution and bylaws beforegoing to the Board.15IV.THE EFFECTOF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of theemployer named in section I, above,have a close,intimate,and substantial relation to trade, traffic and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.By imposing fines against Helen Sellers, KatherineLarcom,Wanda Millikan, and Robert Kitchell becausethey had signed collective-bargaining authorizations andsolicited fellow employees to sign collective-bargainingauthorizations for a rival union to support a timely filing ofa certification election petition with the Board, Respondenthas engaged and is engaging in unfair labor practices withinthe meaning of Section 8(bxl)(A) of the Act.2.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.V. THE REMEDYHaving found that Respondent Union has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction which will effectuate the policies of the Act.To remedy the coercive effect of the fines assessed byRespondent, I will recommend that Respondent Unionrescind the fines assessed against Sellers,Larcom,Millikan,and Kitchell. As their conductwas discussedduring at leastthe two sessions of the March 9 regular membershipmeeting, I will further recommend that the notice attachedhereto as Appendix A be read at a regular membershipmeeting immediately upon receipt of said notice.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER l6Respondent,LocalUnion No. 953, Textile WorkersUnion of America, AFL-CIO, itsofficers,agents andrepresentatives,^shall:1.Cease and desist from:(a)Assessing fines against itsmembers, includingofficers,for signing bargaining authorizations of, forsoliciting fellow employees to sign bargaining authoriza-affiliatedwith Siuna,AFL-CIO (Spider-Demer, Inc.),184 NLRB No 64;Local 138, Operating Engineers (Charles Skura),148 NLRB 679, 684.16 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings,conclusions,recommendations, and Recommended Order hereinshall, asprovidedin Sec.102 48of the Rules and Regulations,be adoptedby the Board and becomeits findings, conclusions and order, and allobjectionsthereto shall be deemed waived for all purposes. LOCAL 953, TEXTILEWORKERS UNIONtions for a rival union to support the timely filing of acertification election petition with the Board.(b) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Rescind the fines assessed against Helen Sellers,Katherine Larcom, Wanda Millikan, and Robert Kitchellfor signing bargaining authorizations and for solicitingfellow employees to sign bargaining authorizations for arival union to support the timely filing of a certificationelection petition with the Board, or for attempting to have acertification petition for a rival union filed with the Board.(b) Read to the membership the contents of the attached"Appendix A" at a regular membership meeting immedi-ately upon receipt of said Appendix.(c) Post in conspicuous places in Respondent's businessoffices,meeting halls, and all places where notices tomembers are customarily posted, including Visinet Mill'sbulletin boards if Respondent has access to them, copies ofthe attached notice marked "Appendix A." 17 Copies of saidnotice, to be furnished by the Regional Director for Region14, shall, after being signed by Respondent's authorizedrepresentative, be posted by it immediately upon receiptthereof, and be maintained by it for a period of 60consecutive days thereafter. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Sign and mail to the Regional Director for Region 14sufficient copies of said notice, to be furnished by him forposting by Visinet Mill, if it is willing, at places where itcustomarily posts notices to its employees.(e)Notify the Regional Director for Region 14, in, writing,within 20 days from the date of the receipt of this Decision,what steps Respondent has taken to comply therewith.18lr In the event that the Board'sOrder is enforced by ajudgment of aUnited StatesCourtof Appeals, the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD."is In the event that this RecommendedOrder is adopted bythe Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting,within, 20 days from the date of this Order, what steps Respondenthas takento complyherewith."605APPENDIX ANOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTassess a fine against any members ofour union for signing collective bargaining authoriza-tionsor soliciting employees to sign bargainingauthorizations to support a petition to the NationalLabor Relations Board for a certification electionpetition for a rival union filed with the National LaborRelations Board.WE WILL NOTin any like or related manner restrainor coerce you in the exercise of your rights guaranteedin Section7 of the Act.WE WILL rescind the fine assessed against HelenSellers,Katherine Larcom, Wanda Millikan and RobertKitchell for signing bargaining authorizations or forsoliciting fellow employees to sign bargaining authori-zations for a rival union to support a petition for acertification election petition to be timely filed with theBoard.LOCAL UNION No. 953,TEXTILEWORKERS UNIONOF AMERICAN,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must notbe defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered byany other material.Any questions concerning this notice or compliance withitsprovisions,may bedirected to the Board's Office, 210North12thBoulevard,Room 448, St.Louis,Missouri63101, Telephone314-622-4174.